 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”), dated as of
October 26, 2020 (the “Effective Date”), is entered into by and between
CleanSpark, Inc., a Nevada corporation (the “Company”), and Amer Tadayon (the
“Employee”). This Agreement supersedes and replaces any previous agreements,
express or implied, between the parties concerning employment terms, including,
but not limited to, the Employment Agreement executed between the parties on or
around January 31, 2020.

 

RECITALS

 

WHEREAS, the Employee desires to enter into this Agreement, to be effective as
of the Effective Date, which sets forth the terms and conditions of the
Employee’s employment with the Company from and after the Effective Date;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

 

AGREEMENT

1.       Definitions. In addition to the capitalized terms defined elsewhere
herein, the following definitions shall be in effect under this Agreement:

(a)              “Affiliate” means, with respect to any entity, any person or
entity, directly or indirectly controlling or controlled by or under direct or
indirect common control with such entity.

(b)              “Board” means the Board of Directors of the Company.

(c)              “Business” means any business dealings of CleanSpark Inc. or
its subsidiaries which includes, energy software and consulting and offering a
platform that helps companies go from idea to market by offering services such
as software engineering, design ux/ui, digital content, salesforce, and business
development.

(d)              “Cause” means: (i) the Employee’s material breach of this
Agreement and such breach is not cured by the Employee within thirty (30) days
after written notice from the Company; (ii) the Employee’s failure to perform
Employee’s material duties and obligations under this Agreement (other than
during any period of Disability) and such failure is not cured by the Employee
within thirty (30) days after written notice from the Company; (iii) the
Employee’s material malfeasance or material misconduct in connection with the
performance of Employee’s duties hereunder; (iv) the Employee’s conviction of,
or pleading guilty or nolo contendere to, a felony or the equivalent thereof,
any other crime having as its predicate element fraud, dishonesty,
misappropriation, moral turpitude, violence or theft; or (v) committing an act
of moral turpitude, whether criminal or not, which would tend to undermine the
reputation of the Company.



  

 

 

(e)              “Disability” means and shall be deemed to have occurred if, in
the Board’s reasonable discretion, after consultation with a physician selected
by the Board, the Employee shall have been unable to perform the essential
functions of the Employee’s duties, even with reasonable accommodation if
required by law, for a period of not less than one hundred twenty (120)
consecutive days, or one hundred eighty (180) total days, during any twelve (12)
month period. The Employee shall cooperate in submitting to medical examinations
and providing medical records to the physician selected by the Board as
reasonably requested by the Board in making a determination of Disability
hereunder.

(f)               “Sale” means the sale by the Company of substantially all of
the capital stock or assets of the Company or the following changes in control:
(a) the sale of more than 50% of the Company’s stock in one transaction, or (b)
a change of at least 60% of the Board within a 30-day period.

2.                   Employment. The Company agrees to employ the Employee, and
the Employee agrees to be employed by the Company, for the period set forth in
Paragraph 3, in the position and with the duties and responsibilities set forth
in Exhibit 1, and upon the other terms and conditions set out in this Agreement.

3.                   Term. The term of the Agreement shall commence on the
Effective Date and, shall terminate as provided herein (the “Employment Term”).

4.                   Position and Duties.

(a)       During the Employment Term, the Employee shall serve as the Chief
Revenue Officer of the Company. The Employee shall serve and perform the duties
outlined in Exhibit 1 and other executive, managerial or administrative duties,
functions or responsibilities as are from time to time delegated to the Employee
by the Company or the Board.

(b)                During the Employment Term, the Employee shall devote
sufficient business time, skill, attention and effort to all facets of the
business and affairs of the Company and will use Employee’s efforts to discharge
fully, faithfully, and efficiently the duties and responsibilities delegated and
assigned to the Employee in or pursuant to this Agreement; provided, however,
nothing herein shall be construed as providing that Employee may not engage in
outside business activities so long as they do not materially conflict with
Employee’s Employment with Company. During the Employment Term, the Employee
shall comply with all of Company’s policies and procedures as they may be
adopted, modified or amended from time to time including, but not limited to,
the Code of Business Conduct and Ethics.

(c)                The Company considers the protection of its confidential
information, proprietary materials and goodwill to be extremely important.
Accordingly, the Employee will be required to sign the Company’s
confidentiality, non-solicitation, non-compete and assignment of inventions
agreement attached as Exhibit 2 hereto (the “Confidentiality, Non-Solicitation
Non-Compete and Assignment of Inventions Agreement”), as a condition of
Employee’s employment.



 2 

 



5.       Compensation and Related Matters.

(a)                Base Salary. The Company shall pay the Employee a base salary
at the annual rate of not less than Two Hundred Fifty Thousand Dollars (USD
$250,000.00) retroactive to October 1, 2020, provided, however, such base salary
shall be earned monthly and payable “on a salary basis” under applicable federal
law (“Base Salary”). During the Employment Term, the Base Salary will be
reviewed annually and is subject to adjustment at the discretion of the Board,
but in no event may the Company pay the Employee a Base Salary less than that
set forth above during the Employment Term. Payment of all compensation to the
Employee hereunder shall be made in accordance with the terms of this Agreement
and applicable Company policies in effect from time to time, including normal
payroll practices, and shall be subject to all applicable withholdings and
taxes.

(b)                Annual review. Employee will review Compensation as
identified in Paragraphs 5(a), 5(b) and 5(c), with the Chief Executive Officer
and/or Compensation Committee no less than annually and as fully defined in
Exhibit 3 (as updated annually). Upon review, if Salary is less than 10% of the
comparable Benchmarked Companies, the Compensation Committee will make a good
faith effort to increase compensation accordingly.

(c)                Cash Bonus. The Employee shall be entitled to receive a
discretionary bonus based on the annual gross margin of the Company and other
benchmarks that may be identified at the discretion of the board of directors
(the “Bonus”). Payment of the Bonus is conditioned on compliance with applicable
law, and shall be payable to the Employee (i) only if the Employee has not
breached the terms of this Agreement, and (ii) only if the Employee continues to
be employed by the Company on the date of determination of the Bonus as well as
on the date of payment thereof. Any Bonus shall be paid at such time as the
Company customarily pays bonuses. The bonus percentage(s) shall be determined by
the Compensation committee and as referenced in Exhibit 3 (as updated annually)
but shall be no less than 20% of Base Salary. The bonus percentage may be
subject to adjustment with at least 30 days’ notice no more than once each
fiscal year.

(d)               Restricted Stock & Options. Company will grant Employee a
combination of Restricted Stock and Stock Options as incentive compensation that
is at least 50% in value to the Employee’s base compensation annually. The
combination and vesting schedule shall be determined annually by the
Compensation Committee and as referenced in Exhibit 2 (as updated annually). If
the Employee is prohibited for regulatory reasons or any other reason mandated
by corporate governance to dispose of any stock or options as a means to satisfy
tax obligations in any calendar year, the Company may agree in its sole
discretion to pay the employee an amount equal to the tax obligations, up to a
35% tax rate, which were directly attributable to such grant of restricted stock
or options in that calendar year. In no case will the Company be obligated to
pay the employee, such amount for any other circumstance.

(e)                Employee Benefits and Perquisites. During the Employment
Term, the Employee will be entitled to: (i) participate in the Company’s
long-term disability, and health plans (“Employee Benefits”); (ii) the
perquisites and other fringe benefits that are from time to



 3 

 

time made available by the Company generally to its employees; and (iii) such
perquisites and fringe benefits that are from time to time made available by the
Company to the Employee in particular, subject to any applicable terms and
conditions of any specific perquisite or other fringe benefit; provided,
however, that nothing contained herein shall be deemed to require the Company to
adopt, maintain or provide any particular plan, program, arrangement, policy,
perquisite or fringe benefit. The Employee shall be required to comply with the
conditions attendant to coverage by such plans and shall comply with and be
entitled to benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time. The Employee agrees to cooperate
and participate in any medical or physical examinations as may be required in
connection with the applications for such life and/or disability insurance
policies.

(f)                 Expenses. The Employee shall be entitled to receive
reimbursement for all reasonable and necessary business expenses incurred by the
Employee in performing Employee’s duties and responsibilities under this
Agreement, consistent with the Company’s policies or practices as may from time
to time be in effect for reimbursement of expenses incurred by other Company
employees. All expenses shall be reimbursed within fifteen (15) days after
Employee submits an expense report and any required documentation.

(g)                Paid Time Off. The Employee shall be eligible for paid time
off in accordance with the policies and practices of the Company as may from
time to time be in effect for its employees which will include, at a minimum,
four (4) weeks of paid vacation per calendar year. Employee will also be
eligible for any other paid/unpaid time off as required by law. A maximum of one
(1) week (or 40 hours) of accrued paid time off that is unused by January 1st of
the following year will carry over for use in the following calendar year. At no
time will Employee be permitted to have more than five (5) weeks of paid time
off accrued.

(h)                Indemnification. The Company shall indemnify the Employee, to
the maximum extent permitted by applicable law, against all costs, charges and
expenses incurred or sustained by Employee in connection with any action, suit
or proceeding to which Employee may be made a party by reason of being an
officer, director, employee, contractor or agent of the Company or of any
subsidiary or affiliate of the Company or any other corporation for which
Employee serves as an officer, director, or employee at the Company’s request.

6.       Termination of Employment.

(a)                Death. This Agreement shall terminate automatically upon the
Employee’s death.

(b)                Disability. The Company may terminate this Agreement at any
time upon the Board’s determination of the Employee’s Disability pursuant to
Section 1(e) above; provided, however, that such termination must occur while
the Disability is in existence and before the Employee returns to work at the
Company on a full time basis.

(c)                Termination by the Company for Cause. The Company may
immediately terminate this Agreement for Cause after at least three-fifths (or
more than 60%) of the Board determines that Cause exists.

 4 

 



(d)       Termination by the Employee (Resignation). The Employee may terminate
this Agreement for any reason, upon at least ten (10) days advance prior written
notice to the Company.

 

(e)       Termination by the Company Without Cause. The Company may terminate
this Agreement without Cause upon ten (10) days’ advance prior written notice to
Employee.

 

(f) Termination or Assignment upon a Sale. This Agreement shall terminate
automatically upon a Sale provided that the Employee enters into a new
employment agreement with the acquiring entity as a part of the Sale. If no new
employment agreement is entered into with such acquiring entity, then the
Company’s obligations under this Agreement shall be assigned to and assumed by
such acquiring entity as provided in Paragraph 12 herein.

 

(g)       Notice of Termination. Any termination of the Employee’s employment by
the Company or the Employee (other than a termination pursuant to Paragraph
6(a)) shall be communicated by a Notice of Termination. A “Notice of
Termination” is a written notice delivered in the manner set forth in Paragraph
10 hereof that must (i) indicate the specific termination provision in this
Agreement relied upon, and (ii) specify the Employment Termination Date.

(h)       Employment Termination Date. The Employment Termination Date shall be
as follows: (i) if the Employee’s employment is terminated by Employee’s death,
the date of Employee’s death; (ii) if the Employee’s employment is terminated
pursuant to any other provision of this Agreement, the date specified in the
Notice of Termination (the “Employment Termination Date”).

 

(i)       Transition Period. Upon termination of this Agreement, and for a
period of thirty (30) days thereafter (the “Transition Period”), the Employee
agrees to make Employee available to assist the Company with transition projects
assigned to Employee by the Board. The Employee will be paid at an agreed upon
hourly rate commensurate with the industry standard rate of pay for any work
performed by the Employee for the Company during the Transition Period.

 

7.       Compensation Upon Termination of Employment.

 

In addition to any other compensation outlined herein, the following
compensation shall be paid upon termination of employment under the following
circumstances:

(a)       Death. Upon termination of this Agreement because of the Employee’s
death: (i) the Company shall pay the Employee’s estate the accrued and unpaid
portion of the Employee’s Base Salary and any Bonuses earned for services
provided through the Employment Termination Date (the “Compensation Payment”);
(ii) the Company shall pay the Employee’s estate any reimbursement for business
travel and other expenses to which the Employee is entitled hereunder (the
“Reimbursement”); and (iii) any unvested portion of any options, stock or

 

 5 

 

other securities of Company or any of its Affiliates granted to Employee which
are subject to vesting (“Unvested Securities”), shall immediately be issued (in
the case of the stock grants) and become exercisable (in the case of the stock
options, warrants or other convertible securities), regardless of the vesting or
termination provisions of such Unvested Securities. For purposes of clarity, to
the extent the vesting or other provisions of any Unvested Securities conflict
with the terms of this Paragraph 7(a), the terms of this Paragraph 7(a) shall
govern.

(b)       Disability. Upon termination of this Agreement by the Company due to
Disability pursuant to Paragraph 6(b): (i) the Company shall pay the Employee
the Compensation Payment; (ii) the Company shall pay the Employee the
Reimbursement; and (iii) any Unvested Securities shall immediately be issued (in
the case of the stock grants) and become exercisable (in the case of the stock
options, warrants or other convertible securities). For purposes of clarity, to
the extent the vesting or other provisions of any Unvested Securities conflict
with the terms of this Paragraph 7(b), the terms of this Paragraph 7(b) shall
govern.

 

(c)        Termination for Cause. Upon termination of this Agreement by the
Company for Cause pursuant to Paragraph 6(c), the Company shall pay the
Employee: (i) the Compensation Payment; and (ii) the Reimbursement.
Additionally, subject to the signing by Employee of a general release of all
claims against the Company in a form and manner satisfactory to the Company, and
after the expiration of any revocation rights under that general release, and
subject to Executive’s compliance with post-termination obligations and any
restrictive covenants, upon termination for Cause, the Company shall provide the
Employee with severance equal to three (3) months of the Employee’s Base Salary
and other employment benefits if terminated in the first twelve (12) months of
employment and six (6) months of the Employee’s Base Salary and other employment
benefits thereafter.

 

(d)               Termination by the Employee (Resignation). Upon Termination of
this Agreement by the Employee pursuant to Paragraph 6(d), the Company shall pay
the Employee: (i) the Compensation Payment; and (ii) the Reimbursement.

(e)       Termination by the Company Without Cause. Upon termination of this
Agreement by the Company without Cause pursuant to Paragraph 6(e), except in
connection with a termination in connection with a Sale: (i) the Company shall
pay the Employee the Compensation Payment; (ii) the Company shall pay the
Employee the Reimbursement; (iii) any Unvested Securities shall immediately be
issued (in the case of the stock grants) and become exercisable or convertible
(in the case of the stock options, warrants or other convertible securities);
(iv) subject to the signing by Employee of a general release of all claims
against the Company in a form and manner satisfactory to the Company, and after
the expiration of any revocation rights under that general release, and subject
to Executive’s compliance with post-termination obligations and any restrictive
covenants, upon termination by the Company without Cause, the Company shall
provide the Employee with severance equal to six (6) months of the Employee’s
Base Salary and other employment benefits if terminated in the first twelve (12)
months of employment and twelve (12) months of the Employee’s Base Salary and
other employment benefits thereafter (“Severance”); and (v) subject to the same
terms as the Severance, the Company shall pay Employee an amount equal to 100%
of the Bonus paid to the Employee during the prior six (6) months. The Severance
and Bonus shall be payable in equal payments over 12 months following the
effective date of the termination, and shall be subject to all applicable
withholdings and taxes. For purposes of clarity, to the extent the vesting or
other provisions of any Unvested Securities conflict with the terms of this
Paragraph 7(e), the terms of this Paragraph 7(e) shall govern.



 6 

 

 

 

(f)                  Termination upon a Sale. Upon termination or assignment of
this Agreement pursuant to Paragraph 6(f): (i) the Company shall pay the
Employee the Compensation Payment; (ii) the Company shall pay the Employee the
Reimbursement; and (iii) any Unvested Securities shall immediately be issued (in
the case of the stock grants) and become exercisable or convertible (in the case
of the stock options, warrants or other convertible securities). For purposes of
clarity, to the extent the vesting or other provisions of any Unvested
Securities conflict with the terms of this Paragraph 7(f), the terms of this
Paragraph 7(f) shall govern.

 

(g)                 No Effect on Other Benefits. The payments provided for in
Paragraphs 7(a) through 7(f) do not limit the entitlement of the Employee or the
Employee’s estate or beneficiaries to any amounts payable pursuant to the terms
of any applicable disability insurance plan, policy, or similar arrangement that
is maintained by the Company for the Employee’s benefit or to any death or other
vested benefits to which the Employee may be entitled under any life insurance,
stock ownership, stock options, or other benefit plan or policy that is
maintained by the Company for the Employee’s benefit.

 

(h)                 No Mitigation. The Employee will not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise, nor will the amount of any payment provided for under
this Agreement be reduced by any profits, income, earnings, or other benefits
received by the Employee from any source other than the Company or its
successor.

8.                  Survival. The expiration or termination of this Agreement
will not impair the rights or obligations of any party hereto that accrues
hereunder prior to such expiration or termination, including, but not limited
to, the Company’s obligations under Paragraphs 5(g) and 7.

9.                  Withholding Taxes. The Company shall withhold from any
payments to be made to the Employee pursuant to this Agreement such amounts
(including social security contributions and federal income taxes) as shall be
required by federal, state, and local withholding tax laws.

10.              Notices. All notices, requests, demands, and other
communications required or permitted to be given or made by either party shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered personally, or (b) when deposited and sent via overnight courier, to
the party for which intended at the following addresses (or at such other
addresses as shall be specified by the parties by like notice, except that
notices of change of address shall be effective only upon receipt):



 7 

 



If to the Company, at:

 

CleanSpark, Inc.

Attn: Chief Counsel

1185 S. 1800 W. Suite 3Woods Cross, UT 84087

E-mail: legal@cleanspark.com

 

If to the Employee, at: the Employee’s then-current home address on file with
the Company.

Notice so given shall, in the case of overnight courier, be deemed to be given
and received on the date of actual delivery and, in the case of personal
delivery, on the date of delivery.

11.              Binding Effect: No Assignment by the Employee: No Third-Party
Benefit. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors, and
assigns. The Employee shall not have any right to pledge, hypothecate,
anticipate, or in any way create a lien upon any payments or other benefits
provided under this Agreement; and no benefits payable under this Agreement
shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.

12.              Assumption by Successor. Subject to Paragraph 6(f), the Company
shall require any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company, by agreement in writing in form and
substance reasonably satisfactory to the Employee, expressly, absolutely, and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. As used in this Paragraph,
“Company” shall include any successor or assignee (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all
the business and/or assets of the Company that executes and delivers the
agreement provided for in this Paragraph or that otherwise becomes obligated
under this Agreement by operation of law.

13.              Arbitration. The parties agree that any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
resolved exclusively by confidential, final and binding arbitration administered
by the American Arbitration Association (“AAA”) under its Commercial Arbitration
Rules and shall be brought and litigated in Clark County, Nevada. All disputes
shall be resolved by one (1) arbitrator. The arbitrator will have the authority
to award the same remedies, damages, and costs that a court could award, and
will have the additional authority to award specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without requiring the posting of a bond or other security).
The arbitrator shall issue a reasoned award explaining the decision, the reasons
for the decision, and any damages or other relief awarded. The arbitrator’s
decision will be final and binding. The judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
provision and any decision and award hereunder can be enforced under the Federal
Arbitration Act.



 8 

 

 

14.              Governing Law and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Nevada,
without regard to conflict of laws rules or principles which might refer the
governance or construction of this Agreement to the laws of another
jurisdiction.

15.              Entire Agreement. This Agreement, and the Exhibits, schedules,
and documents attached and referred to herein, contains the entire agreement
among the parties concerning the subject matter hereof and supersedes all prior
agreements and understandings, written and oral, between the parties with
respect to the subject matter of this Agreement, except that all
confidentiality, assignment, and non-disclosure provisions and agreements
between the Employee and the Company are still in force and non-superseded.

16.              Modification: Waiver. No amendment, modification or waiver of
this Agreement shall be effective unless it is in writing and signed by the
Employee and by a duly authorized representative of the Company (other than the
Employee). Each party acknowledges and agrees that no breach of this Agreement
by the other party or failure to enforce or insist on its or Employee’s rights
under this Agreement shall constitute a waiver or abandonment of any such rights
or defenses to enforcement of such rights.

17.              Severability. If any provision of this Agreement shall be
determined by a court or arbitrator to be invalid or unenforceable, the
remaining provisions of this Agreement shall not be affected thereby, shall
remain in full force and effect, and shall be enforceable to the fullest extent
permitted by applicable law.

18.              Counterparts. This Agreement may be executed by the parties in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same agreement. Counterparts delivered by
electronic mail or facsimile shall be effective.

 

[Signatures on following page.]

 

 9 

 

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement
effective as of the Effective Date.

 

      COMPANY:                   CLEANSPARK, INC.,         a Nevada corporation
                        Dated: 10/26/2020   By: /s/ Zach Bradford         Zach
Bradford, CEO                             EMPLOYEE:               Dated:
10/26/2020   By: /s/ Amer Tadayon         Amer Tadayon         ADDRESS:  



 10 

 

 